Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claims 1-20 are presented for examination.
   
Priority
Acknowledgment is made of applicant's claim for priority of the instant application from application which is a continuation application of U.S. application Ser. No. 16/832,618 entitled "SYSTEMS AND METHODS FOR AIR TEMPERATURE CONTROL USING A TARGET TIME BASED CONTROL PLAN," filed Mar. 27, 2020 which is divisional application of U.S. Application Serial Number 15/043,134 entitled "SYSTEMS AND METHODS FOR AIR TEMPERATURE CONTROL USING A TARGET TIME BASED CONTROL PLAN," filed February 12, 2016.



Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/20/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Specification
The disclosure is objected to because the disclosure need to be updated to include current status of application(s) sated in the specification page 1, paragraph 1, for example, U.S. application Ser. No. 16/832,618, filed Mar. 27, 2020, now US Patent 11,435,009 and  U. S. Patent Application Serial No. 15/619,203, filed on 06/09/2017, now US Patent 10,333,810 and any other application(s) which are not listed and their current status as required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “SYSTM AND METHOD FOR CONTROLLING TRAGET AIR TEMPERATURE IN A TARGET TIME IN A BUILDING”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-20 is/are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitation(s) “a controller incorporated into and communicatively coupled to the furnace, wherein the controller is further communicatively coupled to the one or more temperature sensors” and/or “heating ventilation and air-conditioning units” and/or “configured to selectively operate the furnace in accordance with a temperature control plan to reach a target air temperature at the one or more temperature sensors in a target time” and/or “wirelessly receiving as user input a target air temperature and a target time” and/or “wherein the operating comprises: operating the furnace according to a temperature control plan; determining an actual time taken for achieving the target air temperature; and modifying the temperature control plan when the actual time is not same as the target time”; examiner is not sure as to a controller incorporated how the controller is incorporated in to furnace separately attached or included in the furnace is not clear and as to why and how the controller further communicatively coupled to the sensors and what  and why is the term further which appears to be not proper or not too clear and as to the terms “configured selectively…” examine is not sure what is configure to selectively operate the furnace is not clear as to controller or the sensors configured to operate the furnace is not clear and as to “heating ventilation and air-conditioning units” should be “heating ventilation and air-conditioning (HVAC) units” and as to wirelessly receiving as user input a target air temperature and a target time examiner is not sure how and from where the target air temperature and time is receive wirelessly and at same time or different time and as to operating comprises examiner is not sure how the operating can comprise and it should be steps rather for performing the method and as to temperature control plan examiner is not sure what is control plan; there is not a proper structural relationships between these limitations, it appears to be missing some information and/or it is not clear to interpret the structural relationship between the limitations.  Claims 1-20 appears to be very broad as suggested applicant to review all claims and make necessary amendment to clarify the claimed language of claims 1-20 as appropriate and as necessary.

Dependent claims, which are not particularly rejected, are rejected based on the rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The independent system claim 1 is directed to the abstract idea of controlling air temperature in a building, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements/steps, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
The independent system claim 1 and method claim 13, recite, in part, a system of controlling air temperature in a building comprising: one or more temperature sensors; an indoor heating ventilation and air-conditioning unit comprising a furnace; and a controller incorporated into and communicatively coupled to the furnace, wherein the controller is further communicatively coupled to the one or more temperature sensors and configured to selectively operate the furnace in accordance with a temperature control plan to reach a target air temperature at the one or more temperature sensors in a target time and wirelessly receiving as user input a target air temperature and a target time; and operating a furnace of a heating ventilation and air-conditioning (HVAC) system to achieve the target air temperature in the target time, wherein the operating comprises: operating the furnace according to a temperature control plan; determining an actual time taken for achieving the target air temperature; and modifying the temperature control plan when the actual time is not same as the target time.
This system describe the concept of optimizing controls for building energy loads, which corresponds to concepts identified as abstract ideas by the courts, such as the following:
- Obtaining and comparing intangible data in Cybersource,
- Organizing information through mathematical correlations in Digitech,
- Collecting and comparing known information in Classen,
- Collecting information, analyzing it, and displaying certain results of the collection and analysis in Electric Power Group,
- Data recognition and storage in Content Extraction,
- Mental process for logic circuit design in Synopsys,

Mathematical Relationships/Formulas 
- Formula for computing an alarm limit in Flook,
- An algorithm for calculating parameters indicating an abnormal in Grams condition,
- An algorithm for converting binary coded decimal to pure binary in Benson,
The Arrhenius equation in Deihr,

Certain Methods of Organizing Human Activity
- Generating tasks based on rules to be completed upon the occurrence of an event in Accenture,
- Classifying and storing digital images in an organized manner in TLI Comms.

This relates to an idea standing alone, such as an uninstantiated concept, plan or scheme as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”.  
The concepts described in the claims are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in the claim(s) of gathering data and optimizing controls for building energy loads is an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The system of claim 1 and the method steps of claim 13 recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The method is mere instructions to implement an abstract idea on a computer and the processor add only insignificant extrasolution activity (such as mere data gathering).  
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer/computerized implementation.
Dependent claims 2-12 and 14-20 refine the objective function of claims 1 and 13 by setting additional rules and definitions for mathematical correlations.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a whole that is significantly more.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.  Examiner has not rejected any of the claims 1-20 against any of the cited prior arts of the record due to the rejections to claim 1-20 as stated above.

Matsuoka et al. (Pub. No. US 20140316584 A1) is related to automated adjustment of an HVAC schedule for resource conservation by optimization a schedule of set point temperatures used in the control of an HVAC system.

Wolfson (Pub. No. US 20100198411 A1) is related to method for controlling ventilation system by controlling a fan during predetermined time period length.

Castillo et al. (Pub. No. US 20210180824 A1) is related to distributed HVAC system includes multi control units which are communicatively coupled to plurality of HVAC systems.

Castillo et al. (Pub. No. US 20170167744 A1) is related to adaptive control for motor fan with multiple speed taps in HVAC system of building includes an interface configured to receive a demand signal with operating mode from thermostat.

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAMESH B PATEL/Primary Examiner, Art Unit 2119